IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,032



                        EX PARTE MARCUS L. JOHNS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 853289-A IN THE 183RD DISTRICT COURT
                            FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to 60 years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Johns v. State, AP-14-02-00206-CR, (Tex. App.– Houston [14th dist.], 2003, no pet.)

(not designated for publication).

       Applicant contends inter alia that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify him that his conviction had been affirmed and failed to advise
                                                                                                   2

him of his right to petition for discretionary review pro se.

       The trial court has entered findings of fact and conclusions of law that Applicant was

deprived of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d

900 (Tex. Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file

an out-of-time petition for discretionary review of the judgment of the Fourteenth Court of Appeals

in Cause No. AP-14-02-00206-CR that affirmed his conviction in Case No. 853289-A from the

183rd Judicial District Court of Harris County. Applicant shall file his petition for discretionary

review with the Fourteenth Court of Appeals within 30 days of the date on which this Court’s

mandate issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: November 5, 2008
Do not publish